        Case: 1:19-cv-04287 Document #: 1 Filed: 06/26/19 Page 1 of 5 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 DANIEL LUZZI,

      Plaintiff,

 v.                                                       Case No. 1:19-cv-04287

 MIDLAND CREDIT MANAGEMENT,
 INC.,

      Defendants.

                                             COMPLAINT

        NOW COMES Plaintiff, DANIEL LUZZI, through counsel, SULAIMAN LAW GROUP,

LTD., complaining of Defendant, MIDLAND CREDIT MANAGEMENT, INC., as follows:

                                     NATURE OF THE ACTION


        1.         This action arises under the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. §1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES


        4.         DANIEL LUZZI (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in Chicago, Illinois.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a foreign

corporation with its principal place of business located in San Diego, California.
                                                    1
       Case: 1:19-cv-04287 Document #: 1 Filed: 06/26/19 Page 2 of 5 PageID #:1




       7.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                   FACTUAL ALLEGATIONS

       8.      Plaintiff’s wife applied for and was approved for a Lane Bryant Credit Card issued

by Comenity Bank.

       9.      Sometime thereafter, approximately $1,950.00 in clothing purchases were made on

Plaintiff’s wife’s account.

       10.     Said charges are a “debt” as defined by 15 U.S.C. § 1692a(5) as they were incurred

for personal, family, or household purposes.

       11.     As result of financial hardship, Plaintiff’s wife defaulted by failing to make a

minimum monthly payment.

       12.     Subsequently, Comenity Bank referred Plaintiff’s wife’s account to Defendant for

collection.

       13.     On May 17, 2019, Defendant telephoned Plaintiff’s wife.

       14.     Plaintiff’s wife advised that she was unable to discuss; will call back.

       15.     Plaintiff did not call back.

       16.     On May 19, 2019, Defendant telephoned Plaintiff’s wife.

       17.     Unbeknownst to Defendant, Plaintiff had her cellular telephone.

       18.     Plaintiff advised that he is grocery shopping with kids; will call back.

       19.     Defendant informed Plaintiff that Plaintiff’s wife did not call back; that they did

not believe he will call back either.

       20.     Defendant demanded payment otherwise they will take Plaintiff to court.

       21.     The following day, Plaintiff made $25.00 payment as well as agreed to make

payments to Defendant over next 14 months.

                                                 2
       Case: 1:19-cv-04287 Document #: 1 Filed: 06/26/19 Page 3 of 5 PageID #:1




                                             DAMAGES

       22.     Defendant’s threat caused fear that Plaintiff will soon be subject to collection

proceedings initiating Plaintiff’s hastily payment to Defendant on Plaintiff’s wife debt.

                                       CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. §§ 1692 et seq.)

       23.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  Violation(s) of 15 U.S.C. § 1692e


       24.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representations or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section:

       (2)     The false representation of –

                       (A)       the character, amount, or legal status of any debt.

       (5)     The threat to take any action that cannot legally be taken or that is not
               intended to be taken; and

       (10)    The use of any false representation or deceptive means to collect or attempt
               to collect any debt or to obtain information concerning a consumer.

15 U.S.C. §§ 1692e(2)(A), e(5), e(10).

       25.     Indeed, merely dunning a person who is not legally obligated to pay the debt makes

the debt collector liable under the FDCPA as a matter of law because it is, ipso facto, a false

representation about the status of character of the debt. See Beattie v. D.M. Collections, Inc., 754

F. Supp. 383, 392 (D. Del. 1991).




                                                   3
       Case: 1:19-cv-04287 Document #: 1 Filed: 06/26/19 Page 4 of 5 PageID #:1




       26.     Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10) by falsely representing –

by implication – that Plaintiff is responsible for Plaintiff’s wife’s debt by threatening Plaintiff with

collection proceedings

       27.     Defendant violated 15 U.S.C. § 1692e(5) by threat of action – namely, collection

proceedings – that Defendant did not intend to take.

       28.     Defendant’s threat of collection proceedings appears to be an empty threat designed

to intimidate Plaintiff into making a payment.

       29.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(5) pursuant to section k

of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of –

       (1)      any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:
       A.      a finding that Defendant violated 15 U.S.C. §§ 1692e(2)(A), e(5), e(10);

       B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;


                                                   4
       Case: 1:19-cv-04287 Document #: 1 Filed: 06/26/19 Page 5 of 5 PageID #:1




        D.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: June 26, 2019                                          Respectfully submitted,

                                                              DANIEL LUZZI

                                                              By: /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com




                                                  5
